Exhibit 10.4

SCICLONE PHARMACEUTICALS, INC.

STOCK OPTION AGREEMENT

(For U.S. Participants)

SciClone Pharmaceuticals, Inc. (the “Company”) has granted to the Participant
named in the Notice of Grant of Stock Option (the “Grant Notice”) to which this
Stock Option Agreement (the “Option Agreement”) is attached an option (the
“Option”) to purchase certain shares of Stock upon the terms and conditions set
forth in the Grant Notice and this Option Agreement.  The Option has been
granted pursuant to and shall in all respects be subject to the terms and
conditions of the SciClone Pharmaceuticals, Inc. 2015 Equity Incentive Plan (the
“Plan”), as amended to the Date of Grant, the provisions of which are
incorporated herein by reference.  By signing the Grant Notice, the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with, the Grant Notice, this Option Agreement, the Plan and a
prospectus for the Plan prepared in connection with the registration with the
Securities and Exchange Commission of shares issuable pursuant to the Option
(the “Plan Prospectus”), (b) accepts the Option subject to all of the terms and
conditions of the Grant Notice, this Option Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Grant
Notice, this Option Agreement or the Plan.

1. Definitions and Construction.

1.1 Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.    Whenever
used herein, the following terms shall have their respective meanings set forth
below:

(a) “Date of Grant” means the effective date of grant of the Option as set forth
in the Grant Notice.

(b) “Exercise Price” means the purchase price per share of Stock as set forth in
the Grant Notice and as adjusted from time to time pursuant to Section 9.

(c) “Number of Option Shares” means the total number of shares of Stock subject
to the Option as set forth in the Grant Notice and as adjusted from time to time
pursuant to Section 9.

(d) “Option Expiration Date” means the date ten (10) years from the Date of
Grant.

(e) “Vested Shares”  mean, on any relevant date, that portion of the Number of
Option Shares which has vested in accordance with vesting schedule set forth in
the Grant Notice.  Provided that the Participant’s Service has not terminated
prior to the relevant date, an initial installment of shares will become Vested
Shares on the initial “Full Vest” date set forth in the Grant Notice (the
“Initial Vesting Date”), and thereafter the remaining shares will become Vested
Shares in substantially equal installments determined from the Initial Vesting
Date at the periodic rate set forth in the Grant Notice, with the last such
installment vesting on the last “Full Vest” date set forth in the Grant Notice.



--------------------------------------------------------------------------------

 

1.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Option Agreement.  Except when otherwise indicated by the context, the singular
shall include the plural and the plural shall include the singular.  Use of the
term “or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2. Tax Consequences.

2.1 Tax Status of Option.  This Option is intended to have the tax status
designated in the Grant Notice.

(a) Incentive Stock Option.  If the Grant Notice so designates, this Option is
intended to be an Incentive Stock Option within the meaning of Section 422(b) of
the Code, but the Company does not represent or warrant that this Option
qualifies as such.  The Participant should consult with the Participant’s own
tax advisor regarding the tax effects of this Option and the requirements
necessary to obtain favorable income tax treatment under Section 422 of the
Code, including, but not limited to, holding period requirements.  (NOTE TO
PARTICIPANT: If the Option is exercised more than three (3) months after the
date on which you cease to be an Employee (other than by reason of your death or
permanent and total disability as defined in Section 22(e)(3) of the Code), the
Option will be treated as a Nonstatutory Stock Option and not as an Incentive
Stock Option to the extent required by Section 422 of the Code.)

(b) Nonstatutory Stock Option.  If the Grant Notice so designates, this Option
is intended to be a Nonstatutory Stock Option and shall not be treated as an
Incentive Stock Option within the meaning of Section 422(b) of the Code.

2.2 ISO Fair Market Value Limitation.    If the Grant Notice designates this
Option as an Incentive Stock Option, then to the extent that the Option
(together with all Incentive Stock Options granted to the Participant under all
stock option plans of the Participating Company Group, including the Plan)
becomes exercisable for the first time during any calendar year for shares
having a Fair Market Value greater than One Hundred Thousand Dollars ($100,000),
the portion of such options which exceeds such amount will be treated as
Nonstatutory Stock Options.  For purposes of this Section 2.2, options
designated as Incentive Stock Options are taken into account in the order in
which they were granted, and the Fair Market Value of stock is determined as of
the time the option with respect to such stock is granted.  If the Code is
amended to provide for a different limitation from that set forth in this
Section 2.2, such different limitation shall be deemed incorporated herein
effective as of the date required or permitted by such amendment to the
Code.  If the Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section 2.2, the Participant may designate which portion of such Option the
Participant is exercising.  In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first.  Separate certificates representing each such portion shall be
issued upon the exercise of the Option.  (NOTE TO PARTICIPANT: If the aggregate
Exercise Price of the Option (that is, the Exercise Price multiplied by the
Number of Option Shares) plus the aggregate exercise price of any other
Incentive Stock Options you hold (whether granted pursuant to the Plan or any
other stock option



2

--------------------------------------------------------------------------------

 

plan of the Participating Company Group) is greater than $100,000, you should
contact the Chief Financial Officer of the Company to ascertain whether the
entire Option qualifies as an Incentive Stock Option.)

3. Administration.

All questions of interpretation concerning the Grant Notice, this Option
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Option shall be determined
by the Committee.  All such determinations by the Committee shall be final,
binding and conclusive upon all persons having an interest in the Option, unless
fraudulent or made in bad faith.  Any and all actions, decisions and
determinations taken or made by the Committee in the exercise of its discretion
pursuant to the Plan or the Option or other agreement thereunder (other than
determining questions of interpretation pursuant to the preceding sentence)
shall be final, binding and conclusive upon all persons having an interest in
the Option.  Any Officer shall have the authority to act on behalf of the
Company with respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
Officer has apparent authority with respect to such matter, right, obligation,
or election.

4. Exercise of the Option.

4.1 Right to Exercise.  Except as otherwise provided herein, the Option shall be
exercisable on and after the Initial Vesting Date and prior to the termination
of the Option (as provided in Section 6) in an amount not to exceed the number
of Vested Shares less the number of shares previously acquired upon exercise of
the Option.  In no event shall the Option be exercisable for more shares than
the Number of Option Shares, as adjusted pursuant to Section 9.

4.2 Method of Exercise.    Exercise of the Option shall be by means of
electronic or written notice (the “Exercise Notice”) in a form authorized by the
Company.  An electronic Exercise Notice must be digitally signed or
authenticated by the Participant in such manner as required by the notice and
transmitted to the Company or an authorized representative of the Company
(including a third-party administrator designated by the Company).  In the event
that the Participant is not authorized or is unable to provide an electronic
Exercise Notice, the Option shall be exercised by a written Exercise Notice
addressed to the Company, which shall be signed by the Participant and delivered
in person, by certified or registered mail, return receipt requested, by
confirmed facsimile transmission, or by such other means as the Company may
permit, to the Company, or an authorized representative of the Company
(including a third-party administrator designated by the Company).  Each
Exercise Notice, whether electronic or written, must state the Participant’s
election to exercise the Option, the number of whole shares of Stock for which
the Option is being exercised and such other representations and agreements as
to the Participant’s investment intent with respect to such shares as may be
required pursuant to the provisions of this Option Agreement.  Further, each
Exercise Notice must be received by the Company prior to the termination of the
Option as set forth in Section 6 and must be accompanied by full payment of the
aggregate Exercise Price for the number of shares of Stock being purchased.  The
Option shall be deemed to be exercised upon receipt by the Company of such
electronic or written Exercise Notice and the aggregate Exercise Price.



3

--------------------------------------------------------------------------------

 

4.3 Payment of Exercise Price.

(a) Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the aggregate Exercise Price for the number of shares of Stock for
which the Option is being exercised shall be made (i) in cash, by check or in
cash equivalent; (ii) if permitted by the Company and subject to the limitations
contained in Section 4.3(b), by means of (1) a Cashless Exercise, (2) a
Net-Exercise, or (3) a Stock Tender Exercise; or (iii) by any combination of the
foregoing.

(b) Limitations on Forms of Consideration.  The Company reserves, at any and all
times, the right, in the Company’s sole and absolute discretion, to establish,
decline to approve or terminate any program or procedure providing for payment
of the Exercise Price through any of the means described below, including with
respect to the Participant notwithstanding that such program or procedures may
be available to others.

(i) Cashless Exercise.  A “Cashless Exercise” means the delivery of a properly
executed Exercise Notice together with irrevocable instructions to a broker in a
form acceptable to the Company providing for the assignment to the Company of
the proceeds of a sale or loan with respect to shares of Stock acquired upon the
exercise of the Option in an amount not less than the aggregate Exercise Price
for such shares (including, without limitation, through an exercise complying
with the provisions of Regulation T as promulgated from time to time by the
Board of Governors of the Federal Reserve System).

(ii) Net-Exercise.  A “Net-Exercise” means the delivery of a properly executed
Exercise Notice electing a procedure pursuant to which (1) the Company will
reduce the number of shares otherwise issuable to the Participant upon the
exercise of the Option by the largest whole number of shares having a Fair
Market Value that does not exceed the aggregate Exercise Price for the shares
with respect to which the Option is exercised, and (2) the Participant shall pay
to the Company in cash the remaining balance of such aggregate Exercise Price
not satisfied by such reduction in the number of whole shares to be
issued.  Following a Net-Exercise, the number of shares remaining subject to the
Option, if any, shall be reduced by the sum of (1) the net number of shares
issued to the Participant upon such exercise, and (2) the number of shares
deducted by the Company for payment of the aggregate Exercise Price.

(iii) Stock Tender Exercise.  A “Stock Tender Exercise” means the delivery of a
properly executed Exercise Notice accompanied by (1) the Participant’s tender to
the Company, or attestation to the ownership, in a form acceptable to the
Company of whole shares of Stock having a Fair Market Value that does not exceed
the aggregate Exercise Price for the shares with respect to which the Option is
exercised, and (2) the Participant’s payment to the Company in cash of the
remaining balance of such aggregate Exercise Price not satisfied by such shares’
Fair Market Value.  A Stock Tender Exercise shall not be permitted if it would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock.  If required by the Company,
the Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock unless such shares either have been owned by the
Participant for a period of time required by the Company (and not used for
another option exercise by attestation during such period) or were not acquired,
directly or indirectly, from the Company.



4

--------------------------------------------------------------------------------

 

4.4 Tax Withholding.

(a) In General.  At the time the Option is exercised, in whole or in part, or at
any time thereafter as requested by a Participating Company, the Participant
hereby authorizes withholding from payroll and any other amounts payable to the
Participant, and otherwise agrees to make adequate provision for (including by
means of a Cashless Exercise to the extent permitted by the Company), any sums
required to satisfy the federal, state, local and foreign tax (including any
social insurance) withholding obligations of the Participating Company Group, if
any, which arise in connection with the Option.  The Company shall have no
obligation to deliver shares of Stock until the tax withholding obligations of
the Participating Company Group have been satisfied by the Participant.

(b) Withholding in Shares.  The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations upon exercise of the Option
by deducting from the shares of Stock otherwise issuable to the Participant upon
such exercise a number of whole shares having a fair market value, as determined
by the Company as of the date of exercise, not in excess of the amount of such
tax withholding obligations determined by the applicable minimum statutory
withholding rates if required to avoid liability classification of the Option
under generally accepted accounting principles in the United States.

4.5 Beneficial Ownership of Shares; Certificate Registration.  The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the exercise of the Option.  Except as provided
by the preceding sentence, a certificate for the shares as to which the Option
is exercised shall be registered in the name of the Participant, or, if
applicable, in the names of the heirs of the Participant.

4.6 Restrictions on Grant of the Option and Issuance of Shares.  The grant of
the Option and the issuance of shares of Stock upon exercise of the Option shall
be subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities.  The Option may not be exercised if
the issuance of shares of Stock upon exercise would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Stock may then be listed.  In addition, the Option may not be
exercised unless (i) a registration statement under the Securities Act shall at
the time of exercise of the Option be in effect with respect to the shares
issuable upon exercise of the Option or (ii) in the opinion of legal counsel to
the Company, the shares issuable upon exercise of the Option may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  THE PARTICIPANT IS CAUTIONED THAT THE
OPTION MAY NOT BE EXERCISED UNLESS THE FOREGOING CONDITIONS ARE
SATISFIED.  ACCORDINGLY, THE PARTICIPANT MAY NOT BE ABLE TO EXERCISE THE OPTION
WHEN DESIRED EVEN THOUGH THE OPTION IS VESTED.  The inability of the Company to
obtain from any regulatory body having jurisdiction the authority, if any,
deemed by the Company’s legal counsel to be necessary to the lawful issuance and
sale of any shares subject to the Option shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such



5

--------------------------------------------------------------------------------

 

requisite authority shall not have been obtained.  As a condition to the
exercise of the Option, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.

4.7 Fractional Shares.  The Company shall not be required to issue fractional
shares upon the exercise of the Option.

5. Nontransferability of the Option.

During the lifetime of the Participant, the Option shall be exercisable only by
the Participant or the Participant’s guardian or legal representative.  The
Option shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  Following the death of the
Participant, the Option, to the extent provided in Section 7, may be exercised
by the Participant’s legal representative or by any person empowered to do so
under the deceased Participant’s will or under the then applicable laws of
descent and distribution.

6. Termination of the Option.

The Option shall terminate and may no longer be exercised after the first to
occur of (a) the close of business on the Option Expiration Date, (b) the close
of business on the last date for exercising the Option following termination of
the Participant’s Service as described in Section 7, or (c) a Change in Control
to the extent provided in Section 8.

7. Effect of Termination of Service.

7.1 Option Exercisability.    The Option shall terminate immediately upon the
Participant’s termination of Service to the extent that it is then unvested and
shall be exercisable after the Participant’s termination of Service to the
extent it is then vested only during the applicable time period as determined
below and thereafter shall terminate.

(a) Disability.  If the Participant’s Service terminates because of the
Disability of the Participant, the Option, to the extent unexercised and
exercisable for Vested Shares on the date on which the Participant’s Service
terminated, may be exercised by the Participant (or the Participant’s guardian
or legal representative) at any time prior to the expiration of twelve (12)
months after the date on which the Participant’s Service terminated, but in any
event no later than the Option Expiration Date.

(b) Death.    If the Participant’s Service terminates because of the death of
the Participant, the Option, to the extent unexercised and exercisable for
Vested Shares on the date on which the Participant’s Service terminated, may be
exercised by the Participant’s legal representative or other person who acquired
the right to exercise the Option by reason of the Participant’s death at any
time prior to the expiration of twelve (12) months after the date on which the
Participant’s Service terminated, but in any event no later than the Option
Expiration Date.  The Participant’s Service shall be deemed to have terminated
on account of death if the Participant dies within three (3) months after the
Participant’s termination of Service.



6

--------------------------------------------------------------------------------

 

(c) Termination for Cause.  Notwithstanding any other provision of this Option
Agreement to the contrary, if the Participant’s Service is terminated for Cause
or if, following the Participant’s termination of Service and during any period
in which the Option otherwise would remain exercisable, the Participant engages
in any act that would constitute Cause, the Option shall terminate in its
entirety and cease to be exercisable immediately upon such termination of
Service or act.

(d) Other Termination of Service.    If the Participant’s Service terminates for
any reason, except Disability, death or Cause, the Option, to the extent
unexercised and exercisable for Vested Shares by the Participant on the date on
which the Participant’s Service terminated, may be exercised by the Participant
at any time prior to the expiration of three (3) months after the date on which
the Participant’s Service terminated, but in any event no later than the Option
Expiration Date.

7.2 Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
other than termination of the Participant’s Service for Cause, if the exercise
of the Option within the applicable time periods set forth in Section 7.1 is
prevented by the provisions of Section 4.6, the Option shall remain exercisable
until the later of (a) thirty (30) days after the date such exercise first would
no longer be prevented by such provisions, or (b) the end of the applicable time
period under Section 7.1, but in any event no later than the Option Expiration
Date.

8. Effect of Change in Control.

In the event of a Change in Control, except to the extent that the Committee
determines to cash out the Option in accordance with Section 13.1(c) of the
Plan, the surviving, continuing, successor, or purchasing entity or parent
thereof, as the case may be (the “Acquiror”), may, without the consent of the
Participant, assume or continue in full force and effect the Company’s rights
and obligations under all or any portion of the Option or substitute for all or
any portion of the Option a substantially equivalent option for the Acquiror’s
stock.  For purposes of this Section, the Option or any portion thereof shall be
deemed assumed if, following the Change in Control, the Option confers the right
to receive, subject to the terms and conditions of the Plan and this Option
Agreement, for each share of Stock subject to such portion of the Option
immediately prior to the Change in Control, the consideration (whether stock,
cash, other securities or property or a combination thereof) to which a holder
of a share of Stock on the effective date of the Change in Control was entitled
(and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise of the Option, for each
share of Stock subject to the Option, to consist solely of common stock of the
Acquiror equal in Fair Market Value to the per share consideration received by
holders of Stock pursuant to the Change in Control.  The Option shall terminate
and cease to be outstanding effective as of the time of consummation of the
Change in Control to the extent that the Option is neither assumed or continued
by the Acquiror in connection with the Change in Control nor exercised as of the
time of the Change in Control.



7

--------------------------------------------------------------------------------

 

9. Adjustments for Changes in Capital Structure.

Subject to any required action by the stockholders of the Company and the
requirements of Sections 409A and 424 of the Code to the extent applicable, in
the event of any change in the Stock effected without receipt of consideration
by the Company, whether through merger, consolidation, reorganization,
reincorporation, recapitalization, reclassification, stock dividend, stock
split, reverse stock split, split-up, split-off, spin-off, combination of
shares, exchange of shares, or similar change in the capital structure of the
Company, or in the event of payment of a dividend or distribution to the
stockholders of the Company in a form other than Stock (excepting normal cash
dividends) that has a material effect on the Fair Market Value of shares of
Stock, appropriate and proportionate adjustments shall be made in the number,
Exercise Price and kind of shares subject to the Option, in order to prevent
dilution or enlargement of the Participant’s rights under the Option.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section shall be rounded down to the nearest whole number and the Exercise
Price shall be rounded up to the nearest whole cent.  In no event may the
Exercise Price be decreased to an amount less than the par value, if any, of the
stock subject to the Option. The Committee in its sole discretion, may also make
such adjustments in the terms of the Option to reflect, or related to, such
changes in the capital structure of the Company or distributions as it deems
appropriate.  All adjustments pursuant to this Section shall be determined by
the Committee, and its determination shall be final, binding and conclusive.

10. Rights as a Stockholder, Director, Employee or Consultant.

The Participant shall have no rights as a stockholder with respect to any shares
covered by the Option until the date of the issuance of the shares for which the
Option has been exercised (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares are issued, except as provided
in Section 9.  If the Participant is an Employee, the Participant understands
and acknowledges that, except as otherwise provided in a separate, written
employment agreement between a Participating Company and the Participant, the
Participant’s employment is “at will” and is for no specified term.  Nothing in
this Option Agreement shall confer upon the Participant any right to continue in
the Service of a Participating Company or interfere in any way with any right of
the Participating Company Group to terminate the Participant’s Service as a
Director, an Employee or Consultant, as the case may be, at any time.

11. Notice of Sales Upon Disqualifying Disposition.

The Participant shall dispose of the shares acquired pursuant to the Option only
in accordance with the provisions of this Option Agreement.  In addition, if the
Grant Notice designates this Option as an Incentive Stock Option, the
Participant shall (a) promptly notify the Chief Financial Officer of the Company
if the Participant disposes of any of the shares acquired pursuant to the Option
within one (1) year after the date the Participant exercises all or part of the
Option or within two (2) years after the Date of Grant and (b) provide the
Company with a description of the circumstances of such disposition.  Until such
time as the Participant disposes



8

--------------------------------------------------------------------------------

 

of such shares in a manner consistent with the provisions of this Option
Agreement, unless otherwise expressly authorized by the Company, the Participant
shall hold all shares acquired pursuant to the Option in the Participant’s name
(and not in the name of any nominee) for the one-year period immediately after
the exercise of the Option and the two-year period immediately after Date of
Grant.  At any time during the one-year or two-year periods set forth above, the
Company may place a legend on any certificate representing shares acquired
pursuant to the Option requesting the transfer agent for the Company’s stock to
notify the Company of any such transfers.  The obligation of the Participant to
notify the Company of any such transfer shall continue notwithstanding that a
legend has been placed on the certificate pursuant to the preceding sentence.

12. Legends.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of stock subject to the provisions of this Option Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing shares acquired pursuant to the
Option in the possession of the Participant in order to carry out the provisions
of this Section.  Unless otherwise specified by the Company, legends placed on
such certificates may include, but shall not be limited to, the following:

“THE SHARES EVIDENCED BY THIS CERTIFICATE WERE ISSUED BY THE CORPORATION TO THE
REGISTERED HOLDER UPON EXERCISE OF AN INCENTIVE STOCK OPTION AS DEFINED IN
SECTION 422 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (“ISO”).  IN ORDER
TO OBTAIN THE PREFERENTIAL TAX TREATMENT AFFORDED TO ISOs, THE SHARES SHOULD NOT
BE TRANSFERRED PRIOR TO [INSERT DISQUALIFYING DISPOSITION DATE HERE].  SHOULD
THE REGISTERED HOLDER ELECT TO TRANSFER ANY OF THE SHARES PRIOR TO THIS DATE AND
FOREGO ISO TAX TREATMENT, THE TRANSFER AGENT FOR THE SHARES SHALL NOTIFY THE
CORPORATION IMMEDIATELY.  THE REGISTERED HOLDER SHALL HOLD ALL SHARES PURCHASED
UNDER THE INCENTIVE STOCK OPTION IN THE REGISTERED HOLDER’S NAME (AND NOT IN THE
NAME OF ANY NOMINEE) PRIOR TO THIS DATE OR UNTIL TRANSFERRED AS DESCRIBED
ABOVE.”

13. Miscellaneous Provisions.

13.1 Termination or Amendment.  The Committee may terminate or amend the Plan or
the Option at any time; provided, however, that except as provided in Section 8
in connection with a Change in Control, no such termination or amendment may
have a materially adverse effect on the Option or any unexercised portion hereof
without the consent of the Participant unless such termination or amendment is
necessary to comply with any applicable law or government regulation.  No
amendment or addition to this Option Agreement shall be effective unless in
writing.



9

--------------------------------------------------------------------------------

 

13.2 Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Option Agreement.

13.3 Binding Effect.  This Option Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.

13.4 Delivery of Documents and Notices.  Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Option Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by a Participating Company, or upon deposit in
the U.S. Post Office or foreign postal service, by registered or certified mail,
or with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, the Grant Notice, this Option
Agreement, the Plan Prospectus, and any reports of the Company provided
generally to the Company’s stockholders, may be delivered to the Participant
electronically.  In addition, if permitted by the Company, the Participant may
deliver electronically the Grant Notice and Exercise Notice called for by
Section 4.2 to the Company or to such third party involved in administering the
Plan as the Company may designate from time to time.  Such means of electronic
delivery may include but do not necessarily include the delivery of a link to a
Company intranet or the Internet site of a third party involved in administering
the Plan, the delivery of the document via e-mail or such other means of
electronic delivery specified by the Company.

(b) Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 13.4(a) of this Option Agreement and consents to
the electronic delivery of the Plan documents and, if permitted by the Company,
the delivery of the Grant Notice and Exercise Notice, as described in Section
13.4(a).  The Participant acknowledges that he or she may receive from the
Company a paper copy of any documents delivered electronically at no cost to the
Participant by contacting the Company by telephone or in writing.  The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery of such
documents fails.  The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 13.4(a) or may change the
electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail.  Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 13.4(a).



10

--------------------------------------------------------------------------------

 

13.5 Integrated Agreement.  The Grant Notice, this Option Agreement and the
Plan, together with any employment, service or other agreement between the
Participant and a Participating Company referring to the Option, shall
constitute the entire understanding and agreement of the Participant and the
Participating Company Group with respect to the subject matter contained herein
and supersede any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Participating
Company Group with respect to such subject matter.  To the extent contemplated
herein, the provisions of the Grant Notice, the Option Agreement and the Plan
shall survive any exercise of the Option and shall remain in full force and
effect.

13.6 Applicable Law.  This Option Agreement shall be governed by the laws of the
State of California as such laws are applied to agreements between California
residents entered into and to be performed entirely within the State of
California.

13.7 Counterparts.  The Grant Notice may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



11

--------------------------------------------------------------------------------